Citation Nr: 1508538	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  11-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic multisymptom illness (CMI) for accrued benefits purposes based upon a claim pending at the time of the Veteran's death.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic low back disability for accrued benefits purposes based upon a claim pending at the time of the Veteran's death.  

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Stephanie L. Haines


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990 and from November 1990 to March 1991.  He died in August 2008.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Statement of the Case (SOC) furnished the appellant in May 2010 developed the issues of service connection for the cause of death and entitlement to accrued benefits.  The SOC noted that the Veteran had claims of service connection for CMI and joint, leg, foot, and back pain that were pending at the time of the Veteran's death.  Given the evidence of record, the Board has assumed jurisdiction of the matter related to service connection for a low back disability for accrued benefits purposes as it is part and parcel to the overall accrued benefits claim.  The issues on appeal have been characterized to comport with the evidence of record.  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the appellant's claims file.

The case was remanded in July 2014 for a VA medical opinion.  This was accomplished and the case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran had a pending claim of service connection for CMI.  

2.  CMI was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.

3.  At the time of his death, the Veteran had a pending application to reopen a claim of service connection for a low back disability.  

4.  In an unappealed decision, dated in September 1990, the RO denied a claim of service connection for a back disability. 

5.  Since the September 1990 decision denying service connection for a back disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   

6.  A chronic low back disability, variously diagnosed, was manifested during service and is shown to have been related to the Veteran's service.

7.  Hypertension was first manifested during service and is shown to have bene related to the Veteran's service.  

8.  The Veteran died in August 2008, at the age of 43.  The immediate cause of death as listed on the certificate of death was cardiorespiratory arrest due to, or as a consequence of, multiple drug toxicity.  Another significant condition contributing to death, but not resulting in the underlying cause of death was severe coronary artery disease.  The injury occurred due to the accidental ingestion of medications.  An autopsy was performed.  

9.  At the time of the Veteran's death, service connection was not in effect for any disability.  

10.  Medical treatment for back pain due to the Veteran's low back disability was involved in the Veteran's death.


CONCLUSIONS OF LAW

1.  CMI was not incurred in service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.1000 (2014).

2.  New and material evidence has been received to reopen the previously denied claims for service connection for a chronic low back disability, for purposes of accrued benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in the appellant's favor, the criteria are met to establish service connection for a chronic low back disability, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 5121, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000(a) (2014).

4.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  A January 2009 letter explained the evidence necessary to substantiate the appellant's claims in accordance with Hupp, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA medical opinion in November 2014.  The appellant has not identified any evidence that remains outstanding.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits. 38 U.S.C.A. § 5121 (West 2014); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, the law also provides that an application for accrued benefits must be filed within one year after the date of a veteran's death under 38 C.F.R. § 3.1000(d)(5).  

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of that veteran's claim; thus, an appellant takes a veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Therefore, in order for a claimant to be entitled to accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2014); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).   

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained CMI, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained CMI; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

In determining whether the disability that resulted in the death of the veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1131, 1310(a).   

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  


CMI

Prior to his death, in February 2008, the Veteran submitted a claim of service connection for CMI.  A medically unexplained CMI is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness (CMI).  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) .

Evidence of record at the time of the Veteran's death in August 2008 included the STRs, which did not demonstrate chronic fatigue syndrome.  While there were complaints of gastroenteritis and possible gastrointestinal reflux disease (GERD), and low back and right shoulder pain, there are no indications of fibromyalgia or functional gastrointestinal disease.  In a February 2008 report of a VA CMI research study, it was noted that the Veteran participated in an evaluation of stress response system in Gulf War Veterans with CMI, but neither private nor VA treatment records show that the Veteran was diagnosed with CMI prior to his death.  

As noted, in adjudicating an accrued benefits claim, only evidence of record at the time of the veteran's death may be considered.  Prior to the Veteran's death, there was no confirmed diagnosis of CMI.  While the Veteran made lay statements prior to his death that he had been diagnosed with this illness, the regulations require that a CMI be a diagnosed illness.  Id.  As such, there is no basis in the record prior to the Veteran's death to establish service connection for CMI for accrued benefits purposes and the claim must be denied.  

Low Back Disability

Service connection for a low back disability was previously denied by the RO in a September 1990 rating decision on the basis that there was no current evidence that the Veteran had a chronic low back disorder.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of September 1990 rating decision that denied service connection for a back disability included the Veteran's STRs that showed that he had complaints of low back pain on several occasions during his first period of service.  These include an injury while playing football in February 1987, when the assessment was vertebral compression, and a November 1987 injury, again while playing football, when muscle spasm and back pain were assessed.  An X-ray study at that time showed no evidence of bony abnormality, but probable L1-L2 narrowing.  In January 1989, the Veteran was assessed to rule out intervertebral disc herniation.  At that time, the impression was of chronic lumbar strain.  This same assessment was given on examination in February 1990 when it was noted that the Veteran had hurt his back while bending over.  

Also of record at the time of the September 1990 rating decision that denied service connection for a back disability was a report of an April 1990 VA examination.  At that time, the Veteran complained that his back "goes out" occasionally.  On examination, the Veteran's medical history of back injury during service was reviewed.  It was reported that he had first injured his back in September 1987 with three or four additional episodes over the remaining years of service.  His most recent episode was one year earlier requiring several days of bedrest.  The assessment was that there was no evidence of acute problems at this time related to previous back injury.  The examiner went on to state that the natural history of this type of problem "predicts that he will have future episodes of back pain."  At this time the available information was insufficient to determine if he had a herniated lumbar disc.  

Correspondence received in April 2008 may be taken as an application to reopen the Veteran's claim of service connection for a low back disability.  Evidence associated with the record subsequent to the September 1990 rating decision, but prior to the Veteran's death in August 2008, includes STRs from an additional period of active duty as well as private and VA outpatient treatment records that document that the Veteran, in fact, had a chronic low back disability.  In October 2002, he was seen at the VA pain service clinic for recommendations for chronic low back pain.  At that time, it was reported that the Veteran was status post L5-S1 laminectomy in April 1999.  An MRI study at that time reportedly showed L5-S1 moderate degenerative disc disease with mild spinal stenosis and fibrosis around the L5-S1 nerve root.  The impressions included failed back syndrome.  In a December 2005 private emergency room report, the impression was herniated nuclear pulposis (HNP) L5-S1.  VA treatment records dated in February and March 2006 show treatment for chronic low back pain.  An MRI study in August 2006 showed minimal disc dessication of L1-L2, moderate disc degeneration of L5-S1, and facet joint arthritis at most levels.  As the previous, 1990, denial of service connection for a low back disability was based upon the VA examination that found no chronic disability, the medical records that demonstrate chronic disability received subsequent thereto are sufficient to reopen the previously denied claim.  Justus, 3 Vet. App. at 510.  

Having decided that the claim is reopened, as noted, all the evidence on file must now be considered.  The Board notes that, while on active duty in 1989 and 1990 the Veteran was assessed as having chronic low back strain.  While this was not demonstrated on examination by VA in 1990, the examiner at that time specifically stated that future episodes of back pain that were related to the previous back injury could be predicted. It is further noted that an X-ray study in service showed probable minimal narrowing at L1-L2, while an August 2008 MRI showed minimal disc desiccation at the same vertebral interspace.  With the resolution of reasonable doubt, the Board will not disassociate the later assessments of chronic low back disability with the chronic low back strain and X-ray findings demonstrated during service.  As such, service connection is warranted, for accrued benefits purposes.  


Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death.  The record shows that the Veteran died in August 2008, at the age of 43.  The immediate cause of death listed on the certificate of death was cardiorespiratory arrest due to, or as a consequence of, multiple drug toxicity.  Another significant condition contributing to death, but not resulting in the underlying cause of death was severe coronary artery disease.  The injury occurred due to the accidental ingestion of medications.  An autopsy was performed.  The final anatomic diagnoses were multiple drug toxicity, pulmonary congestion, cardiomegaly, severe atherosclerotic coronary artery disease, hepatomegaly, and congestive splenomegaly.  At the time of the veteran's death, service connection was not in effect for any disability.  

In an undated statement, received by VA in April 2010, the Veteran's private physician indicated that the Veteran had a diagnosis of "metabolic syndrome" and was at increased risk for coronary artery disease.  The autopsy confirmed the diagnosis of severe atherosclerotic coronary artery disease, which was the immediate cause of death.  

In response to the Board's July 2014 remand, the Veteran's medical records were reviewed by a VA physician.  After an extensive and exhaustive review of the medical records, the examiner rendered opinions that it was at least as likely as not that the Veteran had hypertension that was related to military service.  The examiner went on to state, however, that it was less likely than not that the hypertension contributed significantly to the Veteran's death from accidental ingestion of medications with multiple drug toxicities.  The examiner went on to opine that it was at least as likely as not that the Veteran's back disorder, which had been variously diagnosed as lumbosacral pain, lumbar strain, rule out intervertebral disc herniation, and chronic lumbar strain was related to military service.  Moreover, the medical treatment for the Veteran's back pain contributed significantly to the death from cardiorespiratory arrest due to multiple drug toxicity from the accidental ingestion of medications.  

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The record shows that the primary cause of the Veteran's death was the result of multiple drug toxicity.  The certificate of death also noted coronary artery disease as a significant condition that was not related to the immediate cause of the Veteran's death, but contributed to death.  The Veteran's primary physician rendered an opinion that the Veteran's death was caused by severe atherosclerotic coronary disease.  The VA physician opined that the multiple drug toxicity from the accidental ingestion of medications was directly related to the Veteran's low back disability, which was more likely than not related to service.  This physician also related hypertension to the Veteran's service, although there was no agreement that coronary artery disease contributed significantly to the Veteran's demise.  Thus the medical opinions of record document that service related disabilities were implicated in the Veteran's death.  As such, service connection for the cause of the Veteran's death is warranted.   

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for CMI for accrued benefits purposes is denied.  

New and material evidence having been received, the claim of service connection for a chronic low back disorder is reopened and service connection for a chronic low back disability, variously diagnosed, for accrued benefits purposes is granted.  

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


